EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-16 and 18, directed to an invention non-elected without traverse.  Accordingly, claims 8-16 and 18 have been cancelled.
The application has been amended as follows: 
 	In the CLAIMS:
 	Claims 8-16 and 18 have been canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of claims 1-7 and 17 are allowable over prior art of record because all prior arts fail to teach or suggest a method or an apparatus for generating, based on information of the channels received that can be used, a plurality of lists such that each of the plurality of lists identifies a plurality of ranges and indicates an available frequency and transmission power of the frequency for each of the plurality of ranges, each of the plurality of ranges being a geographic region, such that each of the plurality of lists identifies a plurality of geographic regions, wherein the plurality of geographic regions is a same plurality of geographic regions for all of the plurality of lists, and the frequency corresponding to any one of the plurality of ranges in any one of the plurality of lists is not set in an overlapped manner to the frequency corresponding to the same one of the plurality of ranges in any other one of the plurality of lists.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Ishizu et al. is additionally cited to show the conventional feature of network management utilizing a plurality of lists of available frequency range and transmission power similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465